Case 1:20-cv-23971-RNS Document 13-1 Entered on FLSD Docket 11/10/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

    EMILIO PINERO,                                      CASE NO. 1:20-cv-23971-RNS

                          Plaintiff,

    v.

    BLOCK G PHASE 1, LLC, and DOMIO
    MWC LLC d/b/a DOMIO a/k/a CAOBA
    MIAMI WORLDCENTER,

                          Defendants.
                                                /

         ORDER GRANTING DEFENDANTS’ SECOND UNOPPOSED MOTION FOR
         ENLARGEMENT OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

          THIS MATTER is before the Court upon Defendants Block G Phase 1, LLC and Domio

   MWC LLC’s Second Unopposed Motion for Enlargement of Time to Respond to Plaintiff’s

   Complaint (“Motion”). Upon due consideration, it is hereby

          ORDERED and ADJUDGED that:

          (1) Defendants’ Motion is GRANTED;

          (2) Defendants shall have up to and including December 2, 2020, to respond to Plaintiff’s

   Complaint.

          DONE AND ORDERED in Chambers in Miami, Florida this ___ day of November, 2020.



                                                    _______________________________________
                                                    ROBERT N. SCOLA, JR.
                                                    UNITED STATES DISTRICT JUDGE



   cc: All Counsel of Record
